COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Robert G. Houle,                               §                 No. 08-17-00189-CV

                      Appellant,                §                   Appeal from the

 v.                                             §                 210th District Court

 Casco Investments, Inc. and Jose Luis          §             of El Paso County, Texas
 Casillas; JLC Ventures,
                                                §                  (TC# 2011-2614)
                       Appellees.
                                                §

                                             §
                                           ORDER

       The Court GRANTS the Joint motion to reset the November 8, 2018 submission and oral

argument setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 7th day of November, 2018.


                                                     PER CURIAM


Before Rodriguez, J., Palafox, J. and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment